Citation Nr: 1041226	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus 
deformity of the right foot with degenerative changes, currently 
assigned a 10 percent rating.

2.  Entitlement to an increased rating for hallux valgus 
deformity of the left foot with degenerative changes, currently 
assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1956 and 
from October 1961 to August 1962.  He also served in the National 
Guard.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In December 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  

The Veteran has raised the issue of service connection for a left 
left disorder, but but the issue not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over the issue, and it must be 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board previously remanded the matter in December 2009.  In 
the remand, the Board explained that the Veteran submitted a June 
2007 Department of Defense (DOD) letter (issued via the 
Department of the Air Force) pertaining to the Veteran's 
application for Combat-Related Special Compensation (CRSC).  The 
Board determined that the Veteran's application for CRSC may 
contain evidence pertinent to the present appeal.  Therefore, the 
Board instructed the RO to obtain the records from the DOD via 
the Department of the Air Force.  The Board also instructed the 
RO to fully document in the claims file all efforts to obtain the 
records and to notify the Veteran of these efforts.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand orders.  If the 
Board's remand orders were not substantially complied with upon 
remand, the Board itself errs in failing to insure compliance.  
In such situations, the Board must remand the matter back to RO 
for further development.  Stegall v. West, 11 Vet. App. 268 
(1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 
(2008). 

Here, upon remand, the RO sent an appropriate request to the 
Department of the Air Force.  In June 2010, the Department of the 
Air Force responded that the Veteran's records are maintained at 
the National Personnel Records Center, Military Personnel Records 
(NPRC), in St. Louis, Missouri.  The RO, however, did not then 
send a request to the NPRC to obtain the Veteran's records.  The 
Board emphasizes that VA must attempt to obtain records from a 
Federal department until it is reasonably certain that the 
records do not exist or that any further efforts to obtain the 
records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(e)(1).  

Moreover, the RO did not send the Veteran a notice letter, as 
instructed by the Board pursuant to 38 C.F.R. § 3.159(e), 
informing him of their efforts to obtain the identified DOD 
records.

For these two reasons, the Board finds that there was not 
substantial compliance with the December 2009 remand directives.  
See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 104-
05.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. After completing all initial notice and 
development deemed warranted based upon 
review of the entire claims file, the RO must 
contact the appropriate service department, 
to include the National Guard, and the 
records custodian(s), to include the National 
Personnel Records Center, with a request for 
copies of any outstanding records.  

The RO must make as many attempts as 
necessary to obtain the records and all 
attempts to procure the identified records 
must be documented in the claims file.  All 
records obtained must be associated with the 
claims file.  If any records cannot be 
obtained, a notation to that effect should be 
inserted in the file, and the Veteran is to 
be notified of any unsuccessful efforts, in 
order to allow him the opportunity to obtain 
and submit those records for VA review.

2.  After completing the requested action, 
the RO should undertake any further 
notification and/or development warranted by 
the record, to include scheduling the Veteran 
for a new VA examination.  Then, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



